Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 12, line 1, after “producing”, before “membrane”, delete “a” and insert "the".
(2) In claim 12, line 3, after “the”, before “components”, insert "thermoplastic polymer component P1".
(3) In claim 12, line 4, after “the”, before “of”, delete “components” and insert "mixture".
(4) In claim 12, lines 4-6, after “S2”, before “.” delete “and optionally a homogenized melt comprising the components of the second contact layer S2’”.
(5) In claim 13, line 3, after “applying”, before “membrane”, delete “a” and insert "the".
(6) In claim 14, line 2, before “membrane”, delete “a” and insert "the".
(7) In claim 15, line 4, after “with”, before “membrane”, delete “a” and insert "the".
(8) In claim 15, lines 4-5, after “that”, before “first”, insert "the".
(9) In claim 15, line 5, after “the”, before “contact”, delete “first”.
(10) In claim 15, line 5, after “S2”, before “is”, delete “or the second surface of the second contact layer S2’”.

(12) In claim 16, line 3, after “the”, before “contact”, delete “first”.
(13) In claim 16, line 3, after “S2”, before “is”, delete “or the second surface of the second contact layer S2’”.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Pei Che Soon on 03/08/21.

It is noted that claims 12-16 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Suzuki (US 2005/0106967) and Dubey et al. (US 20140272402) for the following reasons:
Suzuki teaches a sheet comprising a waterproof resin layer and a stainproof layer directly bonded to each other, the waterproof resin layer has a thickness that is in a range of 0.01 to 2.0 mm, and wherein the waterproof resin layer comprises a thermoplastic polymer component P1, the stainproof layer comprises a mixture including a solid filler component F and a thermoplastic polymer component P2, and the amount of the solid filler component F is in a range of 10 to 60 mass%.
 Suzuki fails to disclose a 3D-average roughness as required in claim 1.
Dubey et al. teaches a board comprising a fibrous mat and a hydrophobic finish directly bonded to each other, the fibrous mat comprises a thermoplastic polymer component P1, the hydrophobic finish comprises a mixture including a solid filler component F and a thermoplastic polymer component P2, and the amount of the solid filler component F is in a range of about 50 to about 85% by weight.
Dubey et al. fails to disclose barrier layer S1 and contact layer S2 having thicknesses as claimed and a 3D-average roughness as required in claim 1.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Election/Restrictions
Claim 1 is allowable. Claims 12-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-VI, as set forth in the Office action mailed on 03/23/20, is hereby withdrawn and claims 12-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
Given that claims 12-16 include all the limitations of allowable product claim 1, it is noted that present claims 12-16 are allowable over Suzuki and Dubey et al. for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.